Exhibit 10.1 Fiscal Year 2012 Director Compensation Compensation Element Compensation General Board Service – Cash } Board cash retainer: $40,000 } Meeting fees: none General Board Service – Equity } Annual equity grants: 12,500 option shares and 8,333 restricted stock units ● Vest 100% after 1 year ● Vest 100% prior to a change of control Committee Chair Service } Annual cash retainer: ● Audit: $16,500 ● Compensation: $9,000 ● Nom/Gov: $5,000 } Meeting fees: none Committee Member Service } Annual cash retainer: ● Audit: $6,000 ● Compensation: $5,000 ● Nom/Gov: none } Meeting fees: none
